Citation Nr: 1544165	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability other than bilateral pes planus, to include bilateral hallux valgus.

2.  Entitlement to an initial rating in excess of 70 percent for bipolar disorder.

3.  Entitlement to an effective date earlier than February 8, 2010, for service connection for bipolar disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York that denied service connection for a bilateral foot disability. 

In May 2013, the Board granted service connection for bilateral pes planus and remanded the claim for service connection for a bilateral foot disability, other than bilateral pes planus, for additional development.  Also at that time, the Board remanded the issue of entitlement to service connection for a psychiatric disability, to include bipolar disorder.  An August 2014 rating decision granted service connection for bipolar disorder.  As that is a full grant of the benefit sought as to that matter, the claim for service connection for a psychiatric disability is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Pursuant to the Board's May 2013 remand instructions, the Veteran was provided with a VA examination in July 2014 to address the etiology of any diagnosed bilateral foot disability, other than bilateral pes planus.  

In the July 2014 VA foot examination report, the VA examiner diagnosed bilateral foot disabilities that included metatarsalgia, hammer toes, hallux valgus, and plantar fasciitis.  The examiner noted that the Veteran stated he did not have foot pain from separation from service until two months earlier when he started having pain in both feet.  The VA examiner opined that the Veteran's bilateral foot disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of that opinion, the examiner stated that the Veteran did not have foot pain until about two months prior to the examination and he had been actively employed until 2000 when he retired from work due to a back condition.  The examiner also concluded that a review of the claims file showed that the Veteran's medical history and medical evaluation were unremarkable for foot conditions.  The examiner opined that it was unlikely that a bilateral foot condition, other than pes planus, was related to or caused by military service.  

The Board finds that opinion is incomplete as the examiner did not address the Veteran's January 1970 in-service complaints of foot pain and treatment for blisters, nor did the examiner address the Veteran's statements regarding the incurrence of a bilateral foot disability and continuity of symptomatology.   Furthermore, at the time of a March 2010 VA foot examination, the VA examiner specifically noted that the Veteran had complained of foot pain, stiffness, lack of endurance, and fatigability bilaterally since leaving military service.  That finding conflicts with the July 2014 VA examiner's notation that the Veteran did not have foot pain until two months prior to the July 2014 VA examination.  The Board notes that the Veteran had been pursuing a claim for a foot disability prior to the July 2014 examination  Also, the July 2014 VA examiner noted that the Veteran's hallux valgus of both feet was diagnosed in 1971, which would coincide with the Veteran's period of service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, an adequate one must be obtained).  When medical evidence is inadequate, VA must supplement the record by seeking an opinion or medical examination.  Colvin v. Derwinski, 1 Vet. App. 171   (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

The Board find that there is insufficient medical evidence of record to make a decision on the claim and believes it is necessary to have the Veteran undergo a VA examination to obtain an opinion regarding the etiology of any diagnosed bilateral foot disabilities, that accurately considers all the evidence of record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2)  (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).

The Veteran was granted service connection for bipolar disorder in an August 2014 rating decision, effective February 8, 2010, and an initial 70 percent rating was assigned.  Thereafter, in an August 2015 rating decision, the 70 percent rating for bipolar disorder was continued and entitlement to TDIU was denied.  In August 2015, the Veteran filed a timely notice of disagreement regarding the effective date and disability rating assigned for service-connected bipolar disorder in the August 2014 rating decision, and the denial of TDIU in the August 2015 rating decision.  However, it does not appear that the RO has issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand those issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999). 

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case which addresses the issues of entitlement to an earlier effective date for service connection for bipolar disorder and a higher initial rating bipolar disorder, and entitlement to a TDIU.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  

2.  Schedule the Veteran for a VA examination with a medical provider who has not previously examined him, to determine the nature and etiology of all diagnosed foot disabilities.  The examiner must review the claims file and must note that review in the report.  The report should include a discussion of the Veteran's documented medical history and assertions.  Based on the examination results and a review of the record, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral foot disability, other than bilateral pes planus, to include metatarsalgia, hammer toes, hallux valgus, plantar fasciitis, and bone injuries to both feet with abnormal calcification was incurred in, aggravated by, or is otherwise related to active service.  The examiner must provide an opinion as to each individually diagnosed bilateral foot disability.  The examiner must consider the Veteran's in-service complaints of foot pain and treatment for blisters in January 1970.  The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology, to include his statements noted during a March 2010 VA examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale.  The examiner should reconcile the opinions provided by VA examiners in March 2010 and July 2014, and the finding in July 2014 that hallux valgus of both feet was diagnosed in 1971, which could have been during service.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

